91 F.3d 148
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Robbie Lee MASON, Appellant.
No. 96-1357SD
United States Court of Appeals,Eighth Circuit.
Submitted July 11, 1996Filed July 18, 1996

Before FAGG, LAY, and HEANEY, Circuit Judges.
PER CURIAM.


1
Robbie Lee Mason appeals his drug-related guidelines sentence.  Mason contends the district court improperly enhanced Mason's sentence because he was a manager or supervisor of a criminal activity that involved five or more participants.  See U.S.S.G. § 3B1.1(b).  We disagree.  Having reviewed the record, we conclude the district court's decision about Mason's role in the offense is not clearly erroneous.  Mason also contends the district court improperly refused to depart downward from the guidelines because his criminal history category significantly overrepresents the seriousness of Mason's criminal history.  See U.S.S.G. § 4A1.3.  Again, we disagree.  The district court's refusal to depart downward is not reviewable on appeal.  We thus affirm Mason's sentence.  See 8th Cir.  R. 47B.